Securities and Exchange Commission Washington, DC 20549 Form N-8A Notification of Registration Filed Pursuant to Section 8(a) of the Investment Company Act of 1940 The undersigned investment company hereby notifies the Securities and Exchange Commission that it registers under and pursuant to the provisions of Section8(a) of the Investment Company Act of 1940 and in connection with such notification of registration submits the following information: Name:Destra Targeted Income Unit Investment Trust Address of Principal Business Office (No. & Street, City, State, Zip Code): 901 Warrenville Road, Suite 15 Lisle, Illinois 60532 Telephone Number (including area code): (630) 241-4200 Name and Address of agent for service of process: Nicholas Dalmaso Destra Targeted Income Unit Investment Trust 901 Warrenville Road, Suite 15 Lisle, Illinois 60532 Check appropriate box: Registrant is filing a Registration Statement pursuant to Section 8(b) of the Investment Company Act of 1940 concurrently with the filing of Form N-8A: Yes XNo Pursuant to the requirements of the Investment Company Act of 1940, the Depositor of the registrant has caused this notification of registration to be duly signed on behalf of the registrant in the City of Lisle and State of Illinois on the 1st day of October, 2012. Destra Targeted Income Unit Investment Trust By: Destra Capital Investments LLC By: /s/ Nicholas Dalmaso Nicholas Dalmaso, President Attest: /s/ Anne S. Kochevar Anne S. Kochevar -2-
